Case 1:18-cv-09433-LGS Document 122 Filed 02/18/21 Page 1 of 2

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

PEN AMERICAN CENTER, INC.,
Plaintiff,

V.

JOSEPH R. BIDEN, in his official capacity as President of

the United States,

Defendant.

 

gh

18 Civ. 9433 (LGS)

JOINT STIPULATION OF
VOLUNTARY DISMISSAL

 

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and a settlement agreement

between the parties, the parties, by and through their respective counsel, hereby stipulate to the

voluntary dismissal of this action without prejudice. The parties agree that neither party will

seek vacatur of this court’s order on Defendant’s motion to dismiss. The parties agree that

Plaintiff and Defendant each shall bear its own costs and attorney’s fees in connection with this

action.

SO STIPULATED AND AGREED.

Dated: February 18, 2021
Respectfully submitted,

Attorneys for Plaintiff

KRISTY a eo (pro hac vice)

THE PROTECT DEMOCRACY PROJECT, INC.

2020 Pennsylvania Avenue., NW, #163
Washington, DC 20006

Telephone: (202) 849-9307

Facsimile: (929) 777-8428
kristy.parker@protectdemocracy.org

(counsel continued on next page)

Attorneys for Defendant

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By: /s/ Benjamin H. Torrance ZH
BENJAMIN H. TORRANCE
Assistant United States Attorney

86 Chambers Street, Third Floor

New York, New York 10007

Tel.: (212) 637-2703

Fax: (212) 637-2702
benjamin.torrance@usdoj.gov
Case 1:18-cv-09433-LGS Document 122

JOHN LANGFORD (JL-2367)

THE PROTECT DEMOCRACY PROJECT, INC.
555 W. 5" St.

Los Angeles, CA 90013

Telephone: (202) 579-4582
john.langford@protectdemocracy.org

David A. Schulz (DS-3180)
MEDIA FREEDOM AND INFORMATION
ACCESS CLINIC

FLOYD ABRAMS INSTITUTE
FOR FREEDOM OF EXPRESSION
Yale Law School

1675 Broadway, 19th Floor
New York, NY 10019-5820
Tel: (212) 850-6103

Fax: (212) 223-1942
david.schulz@yale.edu

Robert Corn-Revere (RC-0359)

Ronald G. London (RL-8734)

Chelsea T. Kelly

DAVIS WRIGHT TREMAINE LLP

1919 Pennsylvania Ave., N.W., Suite 800
Washington, D.C. 20006

Telephone: (202) 973-4200
BobCornRevere@dwt.com
RonnieLondon@dwt.com
ChelseaKelly@dwt.com

Filed 02/18/21

Page 2 of 2
